Exhibit 10.1

 

Execution Version

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of September [—],
2018, is by and between Xynomic Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), and the Persons set forth on Schedule A (each a “Shareholder”
and collectively, the “Shareholders”). Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Merger Agreement (as defined below).

 

WHEREAS, as of the date hereof, each Shareholder is the holder of the number of
ordinary shares, no par value, of Bison Capital Acquisition Corp., a British
Virgin Islands company limited by shares (which shall domesticate as a Delaware
corporation prior to the Closing) (“Parent”) (such shares, together with, from
and after the effective time of the Domestication (as defined below), shares of
common stock, par value $0.0001 per share, of Parent, being referred to herein
collectively as “Parent Ordinary Shares”) and/or options or warrants to purchase
Parent Ordinary Shares (“Options”), in each case, set forth opposite the
Shareholder’s name on Schedule A (all such Parent Ordinary Shares set forth on
Schedule A, together with any Parent Ordinary Shares that are issued upon
exercise of Options or otherwise hereafter issued to or otherwise acquired or
owned by each Shareholder prior to the termination of this Agreement being
referred to herein as such Shareholder’s “Subject Shares”);

 

WHEREAS, certain Shareholders are parties to a letter agreement with Parent
dated June 19, 2017 (the “Letter Agreement”), pursuant to which that such
Shareholders have agreed, among others, to vote all Subject Shares beneficially
owned by such Shareholder, in favor of a Business Combination of Parent;

 

WHEREAS, pursuant to the Letter Agreement, certain Shareholders have escrowed
their respective Subject Shares in an escrow account in accordance with the
terms and conditions set forth in an escrow agreement among Parent, such
Shareholders and Continental Stock Transfer & Trust Company, dated June 19, 2017
(the “Escrow Agreement”);

 

WHEREAS, Parent, Bison Capital Merger Sub Inc., a Delaware corporation and a
direct wholly owned subsidiary of Parent (“Merger Sub”), the Company and Yinglin
Mark Xu (“Xu”), an individual residing in Shanghai, China, solely in his
capacity as the representative for the Company’s stockholders (the “Stockholder
Representative”), propose to enter into an Agreement and Plan of Merger, dated
as of the date hereof (the “Merger Agreement”), which provides, among other
things, for the merger of Merger Sub with and into the Company, with the Company
surviving as a wholly owned subsidiary of Parent (the “Merger”), upon the terms
and subject to the conditions set forth in the Merger Agreement;

 

WHEREAS, at least one day prior to the Closing and subject to the conditions of
the Merger Agreement, Parent shall domesticate as a Delaware corporation in
accordance with Section 388 of the Delaware General Corporation Law, as amended,
and Section 184 of the BVI Companies Act and shall no longer be considered a
company incorporated in the British Virgin Islands (the “Domestication”); and

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
the Company has required that each Shareholder, and as an inducement and in
consideration therefor, each Shareholder (in the Shareholder’s capacity as a
holder of Subject Shares) has agreed to, enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

 1 

 

 

Article I
VOTING AGREEMENT; GRANT OF PROXY

 

Each Shareholder hereby covenants and agrees that:

 

1.01 Voting of Subject Shares. Subject to the remaining terms of this Section
1.01, at every meeting of the holders of Parent Ordinary Shares (the “Parent
Shareholders”), however called, and at every adjournment or postponement thereof
(or pursuant to a written consent if the Parent Shareholders act by written
consent in lieu of a meeting), each Shareholder shall, or shall cause the holder
of record on any applicable record date to, be present (in person or by proxy)
and to vote such Shareholder’s Subject Shares in favor of (a)  approval of the
Merger Agreement, (b) (x)  approval of the Domestication and (y) adoption of the
Domesticated Parent Charter, (c) approval of the change of the name of Parent
with effect from the Closing to “Xynomic Pharmaceuticals Holdings, Inc.”, (d) 
adoption and approval of the Certificate of Incorporation of the Surviving
Company with effect from the Closing, (e) the assumption by Parent of the
Company Stock Incentive Plan, that provides for the granting of Parent Ordinary
Shares to employees of the Company and Parent or certain Subsidiaries of the
Company and Parent in the form of stock options, restricted stock units,
restricted stock or other equity-based awards, (f) election of nine members of
the Parent Board with effect from the Closing, (g) adoption and approval of an
amended and restated certificate of incorporation of Domesticated Parent
substantially in the form of Exhibit O to the Merger Agreement to be filed
immediately following the Closing, (h) adoption and approval of amended and
restated bylaws of Domesticated Parent substantially in the form of Exhibit P to
the Merger Agreement to take effect immediately following the Closing, (i)
approval to obtain any and all other approvals necessary or advisable to effect
the consummation of the Merger (the proposals set forth in the forgoing clauses
(a) through (i) are referred to as the “Parent Proposals”), (j) any proposal to
adjourn or postpone the meeting to a later date, if there are not sufficient
votes for the approval of the Parent Proposals, including the issuance of Parent
Ordinary Shares pursuant to the Merger Agreement, on the date on which such
meeting is held, and (k) any other proposal included in the Proxy Statement in
connection with, or related to, the consummation of the Merger for which the
Parent Board has recommended that the Parent Shareholders vote in favor.

 

1.02 No Inconsistent Arrangements. Except as expressly permitted or required
hereunder or under the Merger Agreement or to the extent applicable, except as
expressly permitted or required under the Escrow Agreement and the Letter
Agreement , such Shareholder shall not, directly or indirectly, without Parent’s
prior written consent, (a) create any Lien other than restrictions imposed by
applicable Law or pursuant to this Agreement on any Subject Shares,
(b) transfer, sell, assign, gift or otherwise dispose of (collectively,
“Transfer”), or enter into any contract with respect to any Transfer of such
Shareholder’s Subject Shares or any interest therein, (c) grant or permit the
grant of any proxy, power of attorney or other authorization in or with respect
to such Shareholder’s Subject Shares, (d) deposit or permit the deposit of such
Shareholder’s Subject Shares into a voting trust or enter into a voting
agreement or arrangement with respect to such Shareholder’s Subject Shares or
(e) take any action that would make any representation or warranty of the
Shareholder herein untrue or incorrect in any material respect, or have the
effect of preventing the Shareholder from performing such Shareholder’s
obligations hereunder. Notwithstanding the foregoing, the Shareholder may make
Transfers of such Shareholder’s Subject Shares (x) by will, operation of law, or
for estate planning or charitable purposes, (y) to stockholders, direct or
indirect affiliates (within the meaning set forth in Rule 405 under the
Securities Act), current or former partners (general or limited), members or
managers of such Shareholder, as applicable, or to the estates of any such
stockholders, affiliates, partners, members or managers, or to another
corporation, partnership, limited liability company or other business entity
that controls, is controlled by or is under common control with such
Shareholder, or (z) if such Shareholder is a trust, to any beneficiary of such
Shareholder or the estate of any such beneficiary; provided that in each such
case, the Subject Shares shall continue to be bound by this Agreement and
provided that each transferee agrees in writing to be bound by the terms and
conditions of this Agreement and either such Shareholder or the transferee
provides the Company with a copy of such agreement promptly upon consummation of
any such Transfer.

 

1.03 Documentation and Information. Such Shareholder shall permit and hereby
authorizes the Company and Parent to publish and disclose in all documents and
schedules filed with the SEC, and any press release or other disclosure document
that the Company or Parent reasonably determines to be necessary in connection
with the Merger and any transactions contemplated by the Merger Agreement, such
Shareholder’s identity and ownership of the Subject Shares and the nature of
such Shareholder’s commitments and obligations under this Agreement. Parent is
an intended third-party beneficiary of this Section 1.03.

 

 2 

 

 

1.04 No Solicitation of Transactions. Without limiting and subject to the
provisions of Section 4.14 hereof, such Shareholder shall not, directly or
indirectly, knowingly take any action that Parent is not permitted to take
pursuant to Section 7.08 of the Merger Agreement.

 

1.05 No Obligation as Director or Officer. Nothing in this Agreement shall be
construed to impose any obligation or limitation on votes or actions taken by
any director, officer, employee, agent or other representative of any
Shareholder or by any Shareholder that is a natural person, in each case, in his
or her capacity as a director or officer of Parent.

 

Article II
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

Each Shareholder represents and warrants to the Company, as to
himself/herself/itself only, that:

 

2.01 Authorization; Binding Agreement. Such Shareholder has full legal capacity,
right and authority to execute and deliver this Agreement and to perform such
Shareholder’s obligations hereunder and to consummate the transactions
contemplated hereby. Such Shareholder has full power and authority to execute,
deliver and perform this Agreement. This Agreement has been duly and validly
executed and delivered by such Shareholder, and constitutes a valid and binding
obligation of such Shareholder enforceable against such Shareholder in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other legal requirements
relating to or affecting creditors’ rights generally or by equitable principles
(regardless of whether enforcement is sought at law or in equity).

 

2.02 Ownership of Subject Shares; Total Shares. Such Shareholder is the record
or beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of such
Shareholder’s Subject Shares and has good and marketable title to such Subject
Shares free and clear of any Lien (including any restriction on the right to
vote or otherwise transfer such Subject Shares), except (a) as provided
hereunder, (b) pursuant to any applicable restrictions on transfer under the
Securities Act, (c) as subject to any risk of forfeiture with respect to any
Parent Ordinary Shares granted to such Shareholder under an agreement with or
employee benefit plan of Parent and (d) with respect to Options, as provided
pursuant to the terms of the Option and any stock option plan under which such
Option was granted. Such Shareholder’s Subject Shares constitute all of the
Parent Ordinary Shares and/or Options owned by such Shareholder as of the date
hereof. Except pursuant to this Agreement, no Person has any contractual or
other right or obligation to purchase or otherwise acquire any of such
Shareholder’s Subject Shares.

 

2.03 Voting Power. Except as may be set forth on Schedule A, such Shareholder
has full voting power, with respect to such Shareholder’s Subject Shares, and
full power of disposition, full power to issue instructions with respect to the
matters set forth herein and full power to agree to all of the matters set forth
in this Agreement, in each case with respect to all of such Shareholder’s
Subject Shares. None of such Shareholder’s Subject Shares are subject to any
proxy, voting trust or other agreement or arrangement with respect to the voting
of such Subject Shares, except as provided hereunder.

 

2.04 Reliance. Such Shareholder has had the opportunity to review the Merger
Agreement and this Agreement with counsel of such Shareholder’s own choosing.
Such Shareholder understands and acknowledges that the Company is entering into
the Merger Agreement in reliance upon such Shareholder’s execution, delivery and
performance of this Agreement.

 

2.05 Absence of Litigation. With respect to such Shareholder, as of the date
hereof, there is no action, suit, investigation or proceeding pending against,
or, to the knowledge of such Shareholder, threatened against, such Shareholder
or any of such Shareholder’s properties or assets (including such Shareholder’s
Subject Shares) that could reasonably be expected to prevent, delay or impair
the ability of such Shareholder to perform its obligations hereunder or to
consummate the transactions contemplated hereby.

 

 3 

 

 

Article III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Shareholder that:

 

3.01 Organization; Authorization. The Company is a corporation duly incorporated
and registered under the Laws of the State of Delaware. The consummation of the
transactions contemplated hereby are within the Company’s corporate powers and
have been duly authorized by all necessary corporate actions on the part of the
Company. The Company has full power and authority to execute, deliver and
perform this Agreement.

 

3.02 Binding Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other legal requirements relating to or affecting creditors’
rights generally or by equitable principles (regardless of whether enforcement
is sought at law or in equity).

 

3.03 No Conflicts.

 

(a) No filing with, or notification to, any Governmental Entity, and no consent,
approval, authorization or permit of any other person is necessary for the
execution of this Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby.

 

(b) None of the execution and delivery of this Agreement by the Company, the
consummation by the Company of the transactions contemplated hereby or
compliance by the Company with any of the provisions hereof shall (i) conflict
with or result in any breach of the organizational documents of the Company,
(ii) result in, or give rise to, a violation or breach of or a default under any
of the terms of any material contract, understanding, agreement or other
instrument or obligation to which the Company is a party or by which the Company
or any of its assets may be bound, or (iii) violate any applicable order, writ,
injunction, decree, law, statute, rule or regulation of any Governmental Entity,
except for any of the foregoing as would not reasonably be expected to impair
the Company’s ability to perform its obligations under this Agreement in any
material respect.

 

Article IV
MISCELLANEOUS

 

4.01 Notices. All notices, requests and other communications to either party
hereunder shall be in writing (including facsimile transmission) and shall be
given, (a) if to the Company, in accordance with the provisions of the Merger
Agreement and (b) if to the Shareholder, to the Shareholder’s address set forth
on a signature page hereto, or to such other address as the Shareholder may
hereafter specify in writing to the Company for such purpose.

 

4.02 Termination. This Agreement shall terminate automatically and become void
and of no further force or effect, without any notice or other action by any
Person, upon the earliest of (a) as to each Shareholder, the mutual written
consent of the Company and such Shareholder, (b) the termination of the Merger
Agreement in accordance with its terms and (c) the Effective Time. Upon
termination of this Agreement, neither party shall have any further obligations
or liabilities under this Agreement; provided, however, that (i) nothing set
forth in this Section 4.02 shall prevent either party from seeking any remedies
(at law or in equity) against another party or relieve either party from
liability for any breach of this Agreement prior to termination hereof and (ii)
the provisions of this Article IV shall survive any termination of this
Agreement.

 

 4 

 

 

4.03 Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement or, in the case of a waiver, by
the party against whom the waiver is to be effective. No failure or delay by
either party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

 

4.04 Binding Effect; Benefit; Assignment. The provisions of this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Except as set forth in Section
1.03, no provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any person other than the
parties hereto and their respective successors and assigns. Neither party may
assign, delegate or otherwise transfer any of its rights or obligations under
this Agreement without the consent of the other party hereto.

 

4.05 Governing Law; Venue. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to principles
of conflicts of law that would result in the application of the substantive law
of another jurisdiction. Each party hereby irrevocably submits to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware (or, if the Court
of Chancery of the State of Delaware declines to accept jurisdiction over a
particular matter, any federal court within the State of Delaware, or, if no
federal court in the State of Delaware accepts jurisdiction, any state court
within the State of Delaware) (the “Delaware Courts”) over all claims or causes
of action (whether in contract or tort, in law or in equity, or granted by
statute or otherwise) that may be based upon, arise out of or relate to this
Agreement and any other document or instrument delivered pursuant to this
Agreement, or the negotiation, execution, termination, validity, interpretation,
construction, enforcement, performance or nonperformance of this Agreement or
otherwise arising from the transactions contemplated hereby or the relationship
among the parties (including any claim or cause of action based upon, arising
out of or related to any representation or warranty made in or in connection
with, or as an inducement to enter into, this Agreement) (collectively, “Related
Claims”), and each party hereby irrevocably agrees that all Related Claims may
be heard and determined in such courts. Each party hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Law, any
objection which it may now or hereafter have to the laying of venue of any such
Related Claim brought in any such court or any defense of inconvenient forum for
the maintenance of such dispute. Each party agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Each party hereby consents to process being served
by any other party in any Related Claim by the delivery of a copy thereof in
accordance with the provisions of Section 4.01 (other than by email) along with
a notification that service of process is being served in conformance with this
Section 4.05. Nothing in this Agreement will affect the right of any party to
serve process in any other manner permitted by law. EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER
THIS AGREEMENT OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. EACH OF THE PARTIES
TO THIS AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION WILL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE
PARTIES TO THIS AGREEMENT MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

4.06 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which will
constitute one agreement. Execution and delivery of this Agreement by exchange
of electronically transmitted counterparts bearing the signature of a party will
be equally as effective as delivery of a manually executed counterpart of such
party.

 

 5 

 

 

4.07 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to its subject matter.

 

4.08 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

4.09 Specific Performance. The parties hereto agree that irreparable damage
would occur if for any reason any party fails to perform any of its obligations
under this Agreement and that the opposing parties may not have an adequate
remedy at law for money damages in such event. Accordingly, the parties shall be
entitled to specific performance and injunctive and other equitable relief to
prevent breaches of this Agreement or to enforce specifically the performance of
the terms and provisions hereof in any Delaware Court, in addition to any other
remedy to which they are entitled at law or in equity, in each case without
posting bond or other security, and without the necessity of proving actual
damages.

 

4.10 Headings. The Section headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement of the parties, and will
not in any way affect the meaning or interpretation of this Agreement.

 

4.11 No Presumption. The parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the parties and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

4.12 Further Assurances. Each of the parties hereto will execute and deliver, or
cause to be executed and delivered, all further documents and instruments and
use their respective reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary under applicable
Law to perform their respective obligations as expressly set forth under this
Agreement.

 

4.13 Interpretation. Unless the context otherwise requires, any reference to a
“Section” will be deemed to refer to a Section of this Agreement. The words
“hereof,” “herein” and “hereunder” and words of similar import referring to this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement. The word “including” or any variation thereof means
“including, without limitation” and will not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it. Any reference to any federal, state, local or foreign
statute or law will be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. All terms defined
in this Agreement will have the defined meanings when used in any certificate or
other document made or delivered pursuant hereto unless otherwise defined
therein. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term.

 

4.14 Capacity as Shareholder. Each Shareholder signs this Agreement solely in
such Shareholder’s capacity as a Parent Shareholder, and not in such
Shareholder’s capacity as a director, officer or employee of Parent or in such
Shareholder’s capacity as a trustee or fiduciary of any employee benefit plan or
trust. Notwithstanding anything herein to the contrary, nothing herein shall in
any way restrict a director or officer of Parent in the exercise of his or her
fiduciary duties as a director or officer of Parent or in his or her capacity as
a trustee or fiduciary of any employee benefit plan or trust, or prevent any
director or officer of Parent or any trustee or fiduciary of any employee
benefit plan or trust from taking any action in his or her capacity as such
director, officer, trustee or fiduciary.

 

 6 

 

 

4.15 Conversion or Exercise. Nothing contained in this Agreement shall require
any Shareholder (or shall entitle any proxy of any Shareholder) to (a) convert,
exercise or exchange any option, warrants or convertible securities in order to
obtain any underlying Subject Shares or (b) vote, or execute any consent with
respect to, any Subject Shares underlying such options, warrants or convertible
securities that have not yet been issued as of the applicable record date for
that vote or consent.

 

4.16 Representations and Warranties. The representations and warranties
contained in this Agreement and in any certificate or other writing delivered
pursuant hereto shall not survive the Closing or the termination of this
Agreement.

 

4.17 No Agreement Until Executed. Irrespective of negotiations among the parties
or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Parent Board
has approved, for purposes of any applicable anti-takeover laws and regulations,
and any applicable provision of Parent’s organizational documents, the possible
acquisition of the Company by Parent pursuant to the Merger Agreement and (b)
the Merger Agreement is executed by all parties thereto.

 

(SIGNATURE PAGES FOLLOW)

 

 7 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

  XYNOMIC PHARMACEUTICALS, INC.       By: /s/ Yinglin Mark Xu                   
  Name: Yinglin Mark Xu   Title: Chairman, Chief Executive Officer
and President

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

  BISON CAPITAL HOLDING COMPANY LIMITED       By: /s/ Peixin
Xu                      Name:  Peixin Xu   Title: Director       James Jiayuan
Tong       /s/ James Jiayuan Tong

 

 

 

 

Schedule A

 

 

Name of Shareholder  No. of Parent Ordinary Shares Beneficiary Owned       
Bison Capital Holding Company Limited   1,117,725  James Jiayuan Tong   391,650 

 

 

